WHEELED, District Judge.
The protest does not point out the paragraph claimed under, in the act of 1894, imported under, nor that law, nor any law, as the foundation of the protest. Otherwise, it is like that in U. S. v. Salambier, 170 U. S. 621, 18 Sup. Ct. 771, 42 L. Ed. 1167, which pointed out the claim as "under existing laws.” Such claims are, of course, under law and existing laws, and this distinction seems to he without adequate foundation. Under the protest the right paragraph was found, and the correct duty has been exacted. This would seem to be enough, there being no one wronged complaining or to complain. Decision affirmed.